Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2007

Santana-Gonzalez v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 06-2965




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Santana-Gonzalez v. Atty Gen USA" (2007). 2007 Decisions. Paper 148.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/148


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 06-2965
                                       __________

                    HAIDEE DE REGLA SANTANA GONZALEZ,
                                       Petitioner

                                            vs.

                              ATTORNEY GENERAL OF
                               THE UNTIED STATES,
                                            Respondent
                                    __________

                         On Petition for Review of an Order of
                           the Board of Immigration Appeals
                               U.S. Department of Justice
                                (BIA No. A97-437-427)
                          Immigration Judge: Daniel Meisner
                                      __________


                           ORDER AMENDING OPINION


       It appearing that the opinion filed October 22, 2007 failed to designate all counsel
of record for Petitioner, the opinion is amended to correctly designate counsel of record
for Petitioner as follows:

Reza Athari, Esquire
Seth L. Reszko, Esquire
Law Offices of Reza Athari
Las Vegas, Nevada,
             for Petitioner

This amendment does not change the date of filing, October 22, 2007.
For the Court,


/s/ Marcia M. Waldron
Clerk


Dated:       November 30, 2007

lwc/cc:      Reza Athari, Esq.
             Seth Reszko, Esq.
             Susan K. Houser, Esq.
             Anthony J. LaBruna Jr., Esq.